DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image acquisition unit; a region division unit; a local pulse wave detection unit; and a blood pressure estimation unit in claim 1; and a face detection unit in claim 3.
Prong 1: “unit” is a generic place holder. See MPEP 2181 §A ¶1.
Prong 2: the limitations are followed by the transitional word “that” and then modified by functional language.
	“an image acquisition unit that acquires an image composed of image signals including a plurality of wavelength components obtained by capturing reflected light from an object”
	“a region division unit that divides the image into a plurality of regions for each frame”
	“a local pulse wave detection unit that detects a pulse wave based on wavelength fluctuation between frames for each of the regions”
	“a blood pressure estimation unit that calculates propagation velocity of the pulse wave based on an appearance time difference of patterns of the pulse waves in two or more regions extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions, and estimates a blood pressure based on the propagation velocity of the pulse wave”
	“a face detection unit that detects a face of a person included in the image”
Prong 3: there is not sufficient structure to modify the generic placeholder “unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner interprets the camera to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the image acquisition unit.
The examiner interprets the PC (arithmetic and storage units) to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the region division unit.
The examiner interprets the PC (arithmetic and storage units) to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the local pulse wave detection unit.
The examiner interprets the PC (arithmetic and storage units) to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the blood pressure estimation unit.
The examiner interprets the PC (arithmetic and storage units) to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the face detection unit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, 8, and 14 of copending Application No. 15/941,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: (see below, copending application is in quotes).
Regarding Claim 1, the limitations correspond to claim 6 of the copending application: “a biological information detection device comprising” (a biological information detection apparatus comprising); “an image acquisition unit that acquires an image composed of image signals including a plurality of wavelength components obtained by capturing reflected light from an object” (a camera that continuously takes images of a subject at a predetermined time interval). Claim 6 further states later on that there is wavelength data of the skin color so the “a plurality of wavelength components” is met. Claim 6 does not explicitly mention “reflected light from an object”; however, it is implicit given that an image is being taken of skin, that light is reflected off of the skin and recorded by the camera. Further “a region division unit that divides the image into a plurality of regions for each frame” (a region division unit that divides the frame image into multiple sub-regions); “a local pulse wave detection unit that detects a pulse wave based on wavelength fluctuation between frames for each of the regions” (a local pulse wave detection unit that detects the average wavelength difference data for each of the sub-regions where the skin color region is detected). Further limitations from claim 1 correspond to claim 7 of the copending application: “a blood pressure estimation unit that calculates propagation velocity of the pulse wave based on an appearance time difference of patterns of the pulse waves in two or more regions extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions,” (wherein the blood pressure estimation unit includes a pulse wave velocity calculator that calculates a pulse wave velocity that is a velocity at which the pulse wave signal propagates, by using phase difference time between the multiple local pulse wave signals detected in the at least two sub-regions located at the different positions along the blood flow of the subject, and a clearance along the blood flow between the sub-regions from which the pulse wave signals are detected); “and estimates a blood pressure based on the propagation velocity of the pulse wave” (and the blood pressure estimation unit estimates blood pressure of the subject by using the pulse wave velocity calculated by the pulse wave velocity calculator).
Claim 2 corresponds to copending claim 6, claim 7 and 10 correspond to copending claim 7, and claim 11 corresponds to copending claims 8 and 14.
Claims 3-6 and 8-9 are provisionally rejected by their dependency on claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 16/181,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because (see below, copending application is in quotes).
Regarding Claim 1, the limitations correspond to claim 1 of the copending application: “a biological information detection device comprising” (a biological information detection device comprising); “an image acquisition unit that acquires an image composed of image signals including a plurality of wavelength components obtained by capturing reflected light from an object” (a video capture unit to obtain video information having a face of a living body captured). Claim 1 does not explicitly state there are wavelength components; however, it is implicit that there must be wavelength components if the video is capturing skin hue information. Claim 1 does not explicitly mention “reflected light from an object”; however, it is implicit given that the video is being taken of skin, that light is reflected off of the skin and recorded by the camera. Further “a region division unit that divides the image into a plurality of regions for each frame” (a region division unit that divides the frame image into multiple sub-regions); “a local pulse wave detection unit that detects a pulse wave based on wavelength fluctuation between frames for each of the regions” (a blood flow analysis unit to analyze video data of at least three skin areas in the video information; the at least three skin areas are the regions) “a blood pressure estimation unit that calculates propagation velocity of the pulse wave based on an appearance time difference of patterns of the pulse waves in two or more regions extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions,” (a pulse wave propagation velocity calculation unit to calculate a pulse wave propagation velocity based on a phase difference between pieces of the pulse information at each of the skin areas calculated by the local pulse wave detection unit); “and estimates a blood pressure based on the propagation velocity of the pulse wave” (and a blood pressure estimation unit to estimate blood pressure based on the pulse wave propagation velocity).
Claims 2, 7, and 10 correspond to copending claim 1, claim 3 corresponds to copending claim 4, and claim 11 corresponds to copending claim 10.
Claims 3-6 and 8-9 are provisionally rejected by their dependency of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “divides the image into a plurality of regions for each frame” in lines 5-6; and “between frames for each of the regions” in line 8. A frame is generally considered a single image. Furthermore, the broadest reasonable interpretation (BRI) of the limitation “acquires an image” in line 2 would be to acquire one or more images; however, it is unclear how the function can be performed with only one image, as it appears as if at least two images are required. The examiner has assumed the limitation “acquires an image” in line 2 should read --acquires a plurality of images-- for the purposes of examination.   
Claims 2-10 are rejected by their dependency of claim 1.
Claim 11 recites the limitation “divides the image into a plurality of regions for each frame” in lines 6-7; and “between frames for each of the regions” in line 9. A frame is generally considered a single image. Furthermore, the BRI of the limitation “acquires an image” in lines 3-4 would be to acquire one or more images; however, it is unclear how the function can be performed with only one image, as it appears as if at least two images are required. The examiner has assumed the limitation “acquires an image” in lines 3-4 should read --acquires a plurality of images-- for the purposes of examination.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 1 interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s identification, “divides the image into a plurality of regions for each frame” is division of the image into a preset number of divisions, see ¶[0028], [0036], and [0065]. The BRI of “detects a pulse wave based on wavelength fluctuation” is wavelength fluctuation calculation (¶[0044]) and pulse wave estimation (¶[0046]). The BRI of “calculates propagation velocity” is the difference between the first and last min/max of the pulse wave signal (¶[0034] & [0036]) and appearance time difference (¶[0040]). The BRI of “estimates a blood pressure” is utilizing the phase difference (velocity) in the blood pressure estimation (¶[0014] & [0061]), through a conversion table (¶[0053]), and through a machine learning model from a comparison of blood pressure to propagation velocity (¶[0055]).
Claim 11 interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s identification, “divides the image into a plurality of regions for each frame” is division of the image into a preset number of divisions, see ¶[0028], [0036], and [0065]. The BRI of “detects a pulse wave based on wavelength fluctuation” is wavelength fluctuation calculation (¶[0044]) and pulse wave estimation (¶[0046]). The BRI of “calculates propagation velocity” is the difference between the first and last min/max of the pulse wave signal (¶[0034] & [0036]) and appearance time difference (¶[0040]). The BRI of “estimates a blood pressure” is utilizing the phase difference (velocity) in the blood pressure estimation (¶[0014] & [0061]), through a conversion table (¶[0053]), and through a machine learning model from a comparison of blood pressure to propagation velocity (¶[0055]).
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Claim 1 recites a biological information detection device, and is thus directed towards a manufacture or a machine, which is one of the statutory categories of invention. Claim 11 recites a biological information detection method, and is thus directed towards a process, which is one of the statutory categories of invention. Step 1: YES. 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II). The courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). The “mental processes” abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions. As discussed in the claim interpretation section, the limitations include, under BRI, the evaluation (dividing the image; detecting a pulse wave; calculating propagation velocity; and estimating blood pressure) of data. Accordingly, the limitations (as seen in claims 1 and 11) recite a judicial exception (an abstract idea that falls within the mental process grouping).
Furthermore, as explained in MPEP 2106.04(II). The courts consider mathematical calculations, when the claim is given its BRI in light of the specification, as falling within the “mathematical concept” grouping of abstract ideas. A claim does not have to recite “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using a mathematical method, or “performing” a mathematical operation, may also be considered a mathematical calculation when the BRI of the claim in light of the specification encompasses a mathematical calculation. As discussed in the claim interpretation section, the limitations include, under BRI, the calculation (dividing the image; detecting a pulse wave; calculating propagation velocity; and estimating blood pressure) of data. Accordingly, the limitations (as seen in claims 1 and 11) recite a judicial exception (an abstract idea that falls within the mathematical calculations grouping of mathematical concepts).
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas, claims 1 and 11 recite the additional element of “acquires an image”. This step is necessary for the function of the abstract idea because it is used only to gather the information (input) at a high level of generality and therefore does not integrate the recited judicial exception into a practical application. Furthermore the apparatus (biological information detection device) is a necessary computational element for inputting and manipulating the abstract idea. The apparatus is claimed at a high level of generality without corresponding structure (see 112(f) interpretation above). Accordingly, the claims 1 and 11 as a whole, do not integrate the recited judicial exceptions into a practical application and the claims 1 and 11 are directed to the judicial exceptions. Step 2A: YES. 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with Step 2A Prong Two, the claims recite an additional element which is directed towards the input of data (acquires an image), or do not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. These elements/steps can be seen as well-understood, routine and conventional individually. Step 2B: NO.
The claims are NOT eligible.
Claims 2, 4-10 depend on claim 1 and therefore recite the claimed abstract idea above. The additional elements merely describe mathematical calculations at a high level of generality, necessary for the abstract idea and therefore, do not incorporate the abstract idea into a practical application. The elements also are well-understood, routine and conventional, are just instructions to apply the abstract idea and insignificant extra solution, which cannot provide an inventive concept. Mere instructions to apply an exception cannot provide an inventive concept. 
Claim 3 depends on claim 1 and therefore recites the claimed abstract idea above. The additional element, “a face detection unit”, merely describes additional mental processes and mathematical calculations at a high level of generality, necessary for the abstract idea and therefore, do not incorporate the abstract idea into a practical application. The elements also are well-understood, routine and conventional, are just instructions to apply the abstract idea and insignificant extra solution, which cannot provide an inventive concept. Mere instructions to apply an exception cannot provide an inventive concept. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Patent Publication 2022/0104715), hereinafter Ogawa in view of Fukuda et al. (US Patent Publication 2018/0150682), hereinafter Fukuda, in view of Tsubaki (US Patent Publication 2016/0228011), hereinafter Tsubaki.
Regarding Claim 1, Ogawa teaches “a biological information detection device comprising” (see abstract; Fig. 1); “an image acquisition unit” (¶[0037] pulse-wave acquiring unit, ¶[0038] image pickup unit) “that acquires an image composed of image signals including a plurality of wavelength components” (¶[0039] RGB camera or IR camera) “obtained by capturing reflected light from an object” (¶[0040] light source and image pickup unit, ¶[0042] light source can be ambient light); “a region division unit” (¶[0045] facial-image divider) “that divides the image into a plurality of regions for each frame” (¶[0045] plurality of regions, see Fig. 2); “a local pulse wave detection unit” (¶[0048] pulse wave calculator) “that detects a pulse wave between frames for each of the regions” (¶[0048] pulse wave calculated for each region); “a blood pressure estimation unit” (¶[0086] model creating unit, ¶[0109] model creating unit creates estimation models, ¶[0116] estimation models have predicted-blood-pressure calculator that calculates blood pressure from pulse wave parameter, ¶[0159]; Fig. 7) “that calculates propagation velocity of the pulse wave” (¶[0049] pulse wave parameter calculator, ¶[0052] parameter can be velocity pulse waveform) “and estimates a blood pressure based on the propagation velocity of the pulse wave” (¶[0086] model creating unit, ¶[0109] model creating unit creates estimation models, ¶[0116] estimation models have predicted-blood-pressure calculator that calculates blood pressure from pulse wave parameter; Fig. 7). In addition, blood pressure calculation from the correlation to pulse wave velocity is equivalent to blood pressure calculation from the correlation to pulse transit time (PTT). This is because PTT is the time it takes the pulse to get from one location to another, and the pulse wave velocity is the rate at which the pulse moves, in other words the two are related with a negative correlation (¶[0169]). Therefore, the substitution of PTT for pulse wave velocity in the calculation of blood pressure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a simple substitution of one well known blood pressure calculation for another with a reasonable expectation of success.
Ogawa is silent regarding “that detects a pulse wave based on wavelength fluctuation”; “based on an appearance time difference of patterns of the pulse waves in two or more regions extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions”.
Fukuda teaches “a biological information detection device comprising” (see abstract; Fig. 1); “an image acquisition unit” (¶[0025] video obtaining unit) “that acquires an image composed of image signals including a plurality of wavelength components” (abstract plurality of wavelength components, ¶[0025] wavelength data signal, so images must have wavelength) “obtained by capturing reflected light from an object” (abstract, ¶[0032] captures reflected light); “a local pulse wave detection unit” (¶[0039] pulse detecting unit) “that detects a pulse wave based on wavelength fluctuation” (¶[0037] wavelength fluctuation detection unit) “between frames” (¶[0037] wavelength difference data signal: difference at a time and a time before each time); “an appearance time difference” (¶[0042] difference detected between frames, detects maximum/minimum value of the difference, ¶[0043] R wave intervals) “of patterns of the pulse waves” (¶[0041] extreme value detection unit, maximum/minimum value).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biological information detection device of Ogawa with the device of Fukuda because calculating a pulse wave with wavelength fluctuation as described in Fukuda can be smoothed such that an erroneous pulse wave due to noise is not detected (see Fukuda ¶[0042]).
Tsubaki teaches “a biological information detection device comprising” (see abstract; Fig. 1); “an image acquisition unit” (¶[0046] image acquisition unit) “that acquires an image composed of image signals including a plurality of wavelength components” (¶[0068] signal has RGB component, so there has to be wavelength components) “obtained by capturing reflected light from an object” (¶[0037] transmitted light); “a region division unit” (¶[0049] measurement region setting unit) “that divides the image into a plurality of regions for each frame” (¶[0049] region in a frame image, ¶[0050] at least two measurement regions; Fig. 3b 154 & 155, Fig. 4); “a local pulse wave detection unit” (¶[0068] pulse wave calculation unit) “that detects a pulse wave based on wavelength fluctuation between frames” (¶[0068] temporal changes) “for each of the regions”(¶[0068] detects a pulse wave in each of the measurement regions); “calculates propagation velocity of the pulse wave” (¶[0005] pulse wave velocity; Fig. 4) “based on an appearance time difference” (¶[0005] length divided by phase difference of pulse waves, ¶[0093] pulse wave velocity calculation) “of patterns of the pulse waves” (¶[0077] shift amount) “in two or more regions” (¶[0068] calculation done for each measurement region) “extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions (¶[0077] temporal difference between the two pulse waves).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified biological information detection device of Ogawa with the device of Tsubaki because the phase difference calculation of Tsubaki provides a way to calculate the velocity without restricting the body of the user (see Tsubaki ¶[0016]). Furthermore, it is well known in the art before the effective filing date of the claimed invention that pulse transit time (PTT/phase difference) as described in Ogawa is used in the calculation of pulse wave velocity as shown in Tsubaki (velocity = distance/PTT). Therefore, given the disclosure of Ogawa, a person of ordinary skill in the art would have been able to calculate the pulse wave velocity utilizing the PTT measurement and distance between regions.
Regarding Claim 2, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 1 as stated above. Ogawa further teaches “the region division unit divides the image into a predetermined number of the regions for each of the frames,” (¶[0046] facial-image divider divides image into a plurality of regions; Fig. 2); “and wherein the local pulse wave detection unit detects the pulse wave in a region” (¶[0048] pulse wave calculator calculates pulse wave for each skin region) “where a skin color is detected among the predetermined number of the regions” (¶[0047] skin region extractor extracts regions in which skin is visible and in which a pulse wave can be detected).
Regarding Claim 3, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 1 as stated above. Ogawa further teaches “a face detection unit” (¶[0043] facial-image acquiring unit) “that detects a face of a person included in the image,” (¶[0043] facial region of subject); “wherein the region division unit divides a region of the image where a face is detected into a plurality of regions for each of the frames,” (¶[0045] facial image is divided into a plurality of regions); “and wherein the local pulse wave detection unit detects the pulse wave in the divided plurality of regions” (¶[0048] pulse wave calculator calculates pulse wave for each skin region).
Regarding Claim 5, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 1 as stated above. Ogawa further teaches “wherein the blood pressure estimation unit includes a discriminator” (¶[0101] the calculated PTT and measured blood pressure are training data, in which the discriminator is inherent) “for estimating a blood pressure waveform from the propagation velocity of the pulse wave,” (¶[0086] model creating unit, ¶[0109] model creating unit creates estimation models, ¶[0116] estimation models have predicted-blood-pressure calculator that calculates blood pressure from pulse wave parameter, ¶[0159]; Fig. 7). The discriminator can be seen inherently in the disclosure by Ogawa, as a discriminator is used in machine learning to train based on real (measured) and fake (calculated) data. Here, the model is learning based on the correlation between the calculated PTT/blood pressure and measured blood pressure, thus there is a discriminator.
Regarding Claim 6, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 1 as stated above. Ogawa is silent regarding “the appearance order of the patterns of the pulse waves is an appearance order of maximum values or minimum values of the pulse waves, and the appearance time difference of the patterns of the pulse waves is an appearance time difference of the maximum values or the minimum values of the pulse waves”.
Fukuda further teaches “the appearance order of the patterns of the pulse waves is an appearance order of maximum values or minimum values of the pulse waves,” (¶[0041] maximum/minimum values); “and the appearance time difference of the patterns of the pulse waves” (¶[0042] difference detected between frames, detects maximum/minimum value of the difference) “is an appearance time difference of the maximum values or the minimum values of the pulse waves” (¶[0042] difference detected between frames, detects maximum/minimum value of the difference, ¶[0043] R wave interval).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified device of Ogawa with the time difference detection of Fukuda because the maximum/minimum values are easy to distinguish on the pulse wave, such that the movement of the pulse wave between frames can be easily aligned and the time difference calculated.
Regarding Claim 7, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 1 as stated above. Ogawa is silent regarding “the blood pressure estimation unit extracts, from the plurality of regions, a region whose appearance order of the patterns of the pulse waves is the first and a region whose appearance order of the patterns of the pulse waves is the last, and calculates the propagation velocity of the pulse wave based on the appearance time difference of the patterns of the pulse waves in the extracted regions”.
Tsubaki further teaches “the blood pressure estimation unit extracts, from the plurality of regions, a region whose appearance order of the patterns of the pulse waves is the first” (¶[0074] first pulse wave g1(t); Fig. 3b 154) “and a region whose appearance order of the patterns of the pulse waves is the last,” (¶[0074] second pulse wave g2(t); Fig. 3b 155); “and calculates the propagation velocity of the pulse wave based on the appearance time difference of the patterns of the pulse waves in the extracted regions” (¶[0077] temporal difference (phase difference) between pulse wave g1(t) and g2(t), ¶[0093] phase difference used in pulse wave velocity calculation; Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified device of Ogawa with the pulse wave phase difference between region calculation of Tsubaki because phase difference calculation between two regions of a person can be calculated without restricting the user (see Tsubaki ¶[0016]).
Regarding Claim 8, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 7 as stated above. Ogawa further teaches “the blood pressure estimation unit holds a conversion table for converting the propagation velocity of the pulse wave into a blood pressure,” (¶[0169] graph of relationship between pulse wave velocity and blood pressure; Fig. 9). The limitation asks for a table; however, a table could be created from the data on the graph, even though a table is not explicitly shown. Furthermore, an individual could compare a calculated pulse wave velocity in y-axis to a blood pressure in the x-axis, which is functionally equivalent to a table. Thus the table limitation is read upon by the graph. Ogawa further teaches “the blood pressure estimation unit estimates the blood pressure based on the propagation velocity of the pulse wave and the conversion table” (¶[0159] model is used to calculate blood pressure based off of pulse wave parameter, ¶[0169] graph of relationship between pulse wave velocity and blood pressure; Fig. 9).
Regarding Claim 9, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 7 as stated above. Ogawa further teaches “the blood pressure estimation unit estimates the blood pressure by applying a predetermined mathematical model to the propagation velocity of the pulse wave” (¶[0052] pulse wave parameter can be pulse wave velocity, ¶[0159] blood pressure is calculated based off of the pulse wave parameter).
Regarding Claim 10, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 7 as stated above. Ogawa is silent regarding “the blood pressure estimation unit extracts, from the plurality of regions, a region whose appearance order of the patterns of the pulse waves is the first and a region whose appearance order of the patterns of the pulse waves is the last where a pulse wave having a quality satisfying a predetermined condition is detected”.
Tsubaki further teaches “the blood pressure estimation unit extracts, from the plurality of regions, a region whose appearance order of the patterns of the pulse waves is the first” (¶[0074] first pulse wave g1(t); Fig. 3b 154) “and a region whose appearance order of the patterns of the pulse waves is the last” (¶[0074] second pulse wave g2(t); Fig. 3b 155) “where a pulse wave having a quality satisfying a predetermined condition is detected” (¶[0068] temporal change in green values indicative of a pulse wave).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified device of Ogawa with the pulse wave region detection of Tsubaki because comparing the pulse wave in two regions in one photo can be used to obtain a pulse transit time (PTT) measure without the need for multiple sensor (normally would need a ballistocardiogram (BCG) or electrocardiogram (EKG) and a photoplethysmogram (PPG) at two separate locations to measure the time it takes the pulse wave to travel from one sensor to another).
Regarding Claim 11, Ogawa teaches “a biological information detection method,” (see abstract; Fig. 7); “which is executed by a biological information detection device, the method comprising” (see abstract; Fig. 1); “a procedure in which the biological information detection device” (¶[0037] pulse-wave acquiring unit, ¶[0038] image pickup unit) “acquires an image composed of image signals including a plurality of wavelength components” (¶[0039] RGB camera or IR camera) “obtained by capturing reflected light from an object” (¶[0040] light source and image pickup unit, ¶[0042] light source can be ambient light); “a procedure in which the biological information detection device” (¶[0045] facial-image divider) “divides the image into a plurality of regions for each frame” (¶[0045] plurality of regions, see Fig. 2); “a procedure in which the biological information detection device” (¶[0048] pulse wave calculator) “detects a pulse wave between frames for each of the regions” (¶[0048] pulse wave calculated for each region); “a procedure in which the biological information detection device calculates propagation velocity of the pulse wave” (¶[0049] pulse wave parameter calculator, ¶[0052] parameter can be velocity pulse waveform); “and a procedure in which the biological information detection device estimates a blood pressure based on the propagation velocity of the pulse wave” (¶[0086] model creating unit, ¶[0109] model creating unit creates estimation models, ¶[0116] estimation models have predicted-blood-pressure calculator that calculates blood pressure from pulse wave parameter; Fig. 7). In addition, blood pressure calculation from the correlation to pulse wave velocity is equivalent to blood pressure calculation from the correlation to pulse transit time (PTT). This is because PTT is the time it takes the pulse to get from one location to another, and the pulse wave velocity is the rate at which the pulse moves, in other words the two are related with a negative correlation (¶[0169]). The substitution of PTT and pulse wave velocity for another in the calculation of blood pressure is well known and with a reasonable expectation of success.
Ogawa is silent regarding “detects a pulse wave based on wavelength fluctuation”; “based on an appearance time difference of patterns of the pulse waves in two or more regions extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions”.
Fukuda teaches “a biological information detection method,” (see abstract); “which is executed by a biological information detection device, the method comprising” (see abstract; Fig. 1); “a procedure in which the biological information detection device” (¶[0025] video obtaining unit) “acquires an image composed of image signals including a plurality of wavelength components” (abstract plurality of wavelength components, ¶[0025] wavelength data signal, so images must have wavelength) “obtained by capturing reflected light from an object” (abstract, ¶[0032] captures reflected light); “a procedure in which the biological information detection device” (¶[0039] pulse detecting unit) “detects a pulse wave based on wavelength fluctuation” (¶[0037] wavelength fluctuation detection unit) “between frames” (¶[0037] wavelength difference data signal: difference at a time and a time before each time); “an appearance time difference” (¶[0042] difference detected between frames, detects maximum/minimum value of the difference, ¶[0043] R wave intervals) “of patterns of the pulse waves” (¶[0041] extreme value detection unit, maximum/minimum value).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biological information detection method of Ogawa with the method of Fukuda because calculating a pulse wave with wavelength fluctuation as described in Fukuda can be smoothed such that an erroneous pulse wave due to noise is not detected (see Fukuda ¶[0042]).
Tsubaki teaches “a biological information detection method,” (see abstract; Fig. 4);  “which is executed by a biological information detection device, the method comprising” (see abstract; Fig. 1); “a procedure in which the biological information detection device” (¶[0046] image acquisition unit) “acquires an image composed of image signals including a plurality of wavelength components” (¶[0068] signal has RGB component, so there has to be wavelength components) “obtained by capturing reflected light from an object” (¶[0037] transmitted light); “a procedure in which the biological information detection device” (¶[0049] measurement region setting unit) “divides the image into a plurality of regions for each frame” (¶[0049] region in a frame image, ¶[0050] at least two measurement regions; Fig. 3b 154 & 155, Fig. 4); “a procedure in which the biological information detection device” (¶[0068] pulse wave calculation unit) “detects a pulse wave based on wavelength fluctuation between frames” (¶[0068] temporal changes) “for each of the regions”(¶[0068] detects a pulse wave in each of the measurement regions); “a procedure in which the biological information detection device calculates propagation velocity of the pulse wave” (¶[0005] pulse wave velocity; Fig. 4) “based on an appearance time difference” (¶[0005] length divided by phase difference of pulse waves, ¶[0093] pulse wave velocity calculation) “of patterns of the pulse waves” (¶[0077] shift amount) “in two or more regions” (¶[0068] calculation done for each measurement region) “extracted based on an appearance order of the patterns of the pulse waves in the plurality of regions (¶[0077] temporal difference between the two pulse waves).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified biological information detection method of Ogawa with the method of Tsubaki because the phase difference calculation of Tsubaki provides a way to calculate the velocity without restricting the body of the user (see Tsubaki ¶[0016]). Furthermore, it is well known in the art before the effective filing date of the claimed invention that pulse transit time (PTT/phase difference) as described in Ogawa is used in the calculation of pulse wave velocity as shown in Tsubaki (velocity = distance/PTT). Therefore, given the disclosure of Ogawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the pulse wave velocity utilizing the PTT measurement and distance between regions because it is a well-known pulse wave velocity calculation method with a reasonable likelihood of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Fukuda and Tsubaki as applied to claim 1 above, and further in view of Colburn et al. (US Patent Publication 2021/0219852), hereinafter Colburn.
Regarding Claim 4, Ogawa in view of Fukuda and Tsubaki teach the modified device of claim 1 as stated above. Ogawa is silent regarding “the local pulse wave detection unit includes a discriminator for estimating the pulse wave from the wavelength fluctuation, which is adjusted based on pulse wave data measured using a biological measurement device in advance”.
Colburn teaches a wearable device that utilizes a photoplethysmographic sensor to obtain pulse wave velocity and correlate that to blood pressure (see abstract). Colburn teaches “the local pulse wave detection unit includes a discriminator for estimating the pulse wave from the wavelength fluctuation,” (¶[0043] machine learning); “which is adjusted based on pulse wave data measured using a biological measurement device in advance” (¶[0043] single plethysmographic sensor). As explained above in claim 5, while a discriminator is not explicitly mentioned, it would need to be included with the machine learning application and is inherent to the disclosure in order to correlate the measured pulse wave with the calculated pulse wave velocity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified device of Ogawa with the machine learning for pulse wave detection of Colburn because utilizing machine learning for detecting the pulse waves can increase the accuracy of the algorithm used to detect the pulse waves over time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 5712705697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.M./Examiner, Art Unit 4176                                                                                                                                                                                                        
/Erin M Piateski/Primary Examiner, Art Unit 3792